March 5, 2012 W. Stancil Starnes Chairman and Chief Executive Officer Investor Presentation Investor Presentation Raymond James & Associates Raymond James & Associates 33nd Annual Institutional Investors Conference 33nd Annual Institutional Investors Conference This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 2 NON-GAAP MEASURES The only pure-play, publicly-traded insurer in the healthcare professional liability line Handout Slides 2-6 Unmatched financial performance Handout slides 7-13 Unequaled Value for Our Insureds Handout slides 14-21 A Clear Strategy for an Uncertain Future Handout slides 22-29 Handout slides 30-31 March 5, 2012 W. Stancil Starnes Chairman and Chief Executive Officer Investor Presentation Investor Presentation Raymond James & Associates Raymond James & Associates 33nd Annual Institutional Investors Conference 33nd Annual Institutional Investors Conference March 5-6, 2012 Investor Handouts Investor Handouts Raymond James & Associates Raymond James & Associates 33nd Annual Institutional Investors Conference 33nd Annual Institutional Investors Conference ProAssurance We are the only pure-play, publicly-traded healthcare professional liability (HCPL) insurance company in America ProAssurance Corporate Profile Specialty writer of professional liability insurance Primarily Healthcare Professional Liability (HCPL) Only pure play public company writing predominately HCPL Market Cap: ~2.7 billion Shareholders’ Equity: $2.0 billion Total Assets: $5 billion Annualized dividend yield is 1.1% / $0.25/share Rated “A” by Fitch and A. M. Best 11 This is ProAssurance Evolving strategy is successfully adding business across the risk spectrum as the delivery of healthcare changes Distribution is Independent Agent (64%) and Direct (34%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri 2011 Policyholders: ~71,500 2011 Gross Written Premium: $566 million ProAssurance Geographic Profile Broad geographic diversification Locally-based decision differentiates ProAssurance by addressing each state’s unique medical/legal challenges 13 Corporate Headquarters Corporate Headquarters (Birmingham) 2010 Market Share: Six-Ten 2010 Market Share: Six-Ten ProAssurance Footprint December 31, 2011 HCPL Stands Apart in Insurance 14 Long-tail vs. short tail Prolonged period of “benign profitability” Premiums levels remain well above levels of 2000 Significant policyholder retention No large commercial carriers have entered the market in a meaningful manned Significant barriers to entry in underwriting and claims handling No Catastrophe exposure The Performance of ProAssurance We ensure that we deliver an unparalleled level of service and financial stability that truly differentiates our coverage and our Company Consistent Success in All Financial Climates 16 Historical Book Value Per Share Inception to 12/30/11
